Case 5:21-cv-00039-JPB-JPM~ Document 1° Filed 03/17/21 Page 1 of 10 PageID#1

Attachment A

IN THE UNITED STATES DISTRICT COURT = FILED =
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA ~

MAR 1 7 2021

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

 

 

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

Civil Action No.: SIDlC (/ 37

(To be assigned by the Clerk of Court)

 

Che dary MViIINS
FOUN Dok Jury Demand
WANE DLE (Bailey

 

DOHA DP 06 MAZZON’
Enter above the full name of defendant(s) in this action 6 / @ / oc

IL JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Tl. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A.

 

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM’ Document 1 Filed 03/17/21 Page 2 of 10 PagelD #: 2

Attachment A

{
B. Name of Defendant: CR&g

Position: /Y/] D: Py "

Place of Employment: LH a / 5 yw, TAHS cr

Agress Fey é AX sho Q

  
      

o-

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? es O No

 

 

 

B.1

 

Position: M >.

 

Place of Em loyment: Wael Ts mWws FP
Address: £205 (SB 0 X0AD |
BREWER! Fou lnills, LSC XC5 2S

Was this Defendant acting inde, the authorit color of federal state
law at the time these claims occurred? es | O No

If your answer is “YES,” briefly explain: * Sy Yi 2 0: y Cee /f Y] 2. ? Lo c X

 

 

 

 

B.2_ Name of Defendant: Der; K7 Do EE.
Position: ~ / “PRUE wa FIL qa.

Place of Employment: frazelTto U5 FP
AddressF? 6-, Bay Ae 2

 

  
     

Was this 's Defendant acting hd r the aeibotiy or color of federal state
law at the time these claims occurred? ‘Yes O No

 

United States District Court 8 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 3 of 10 PagelD #: 3

Attachment A

 

 

 

 

B.3 Name of Defendant: Jape. Dog eC.

Position: ®BF Ff ce b
Place of Employment:

Address: #3 x gs b x Kae D

 

Was this Defendant acting under the guthory 9 or color of federal state
law at the time these claims occurred? O No

If your answer is “YES,” briefly explain: S OSC iLg J Lbatar SSmnent

Wh ie 2 uc. Let ys

 

 

 

B.4 Name of Defendant: OA GaN DA Qo

 

 

 

Position: @ ( a fi
Place of Employm t: ZF 2. 2z.ef to A= S f
Address: AaAdO

 

Bf-uce Faja lili ils WW FES BF

Was this Defendant acting under the ae of federal state
ES

law at the time these claims occurred? O No

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 4 of 10 PagelD #: 4

Attachment A

B.5 Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

UI. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Va E- FE, [7 O AL TES f

A. Is this ws the events concerning your complaint took place?
es G6 No

66

If you answered NO,” where did the events occur?

 

 

B. Is there a prisoner grievance procedyre in the institution
where the events occurred? pes O No

C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?

es O No

D. If your answer is “NO,” explain why not:

 

 

 

 

E. If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 5of10 PagelID#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1 Ay hep hy

LEVEL2 /¢ L U,
LEVEL3 // al

 

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A. Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes 0 pO

B. If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

1.

Parties to this previous lawsuit:

Plaintiff(s):
Defendant(s):
Court: |

(If federal court, name the district; if state court, name the county)

 

 

 

Case Number:

 

Basic Claim Made/Issues Raised:

 

 

 

 

Name of Judge(s) to whom case was assigned:

 

Disposition: Se a
(For example, was the case dismissed? Appealed? Pending?)

 

Approximate date of filing lawsuit:

 

 

_ United States District Court il - Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 6 of 10 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not

 

 

 

 

sought.
E. Did you exhaust available administrative remedies?
O Yes O No

F, If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 7 of 10 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3. Grounds for dismissal: © frivolous 0 malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

 
 

CLAIM 1, , , YS

 

 

 

Supporting Facts: 4 y f Dy aS; ah ~

/

 

United States District Court 13 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 8 of 10 PagelD #: 8

Attachment A

Ly. 7 A eat MZ

 

 

 

 

 

 

 

 

 

 

 

CLAIM 3:

 

 

 

 

 

Supporting Facts: hy i CA ) 2 5 WVatmd Dr CPDht fhe

ne jl Tiel

 
 

 

 

CLAIM 4:

 

 

 

 

 

Supporting Facts:

 

 

 

United States District Court 14 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 9of10 PagelD #: 9

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

   
 

 

 

 

 

VIL. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make

no legal arguments. Cite no cases or Statutes. .
ft of
‘tS Ths AG { Ab~@ Tre, 3 ehhect

fap feat of Wh Ae at
fpreod LA a (eT de.
; MES ace fe hepe. ting

 

United States District Court 15 Northern District of West Virginia-2013
Case 5:21-cv-00039-JPB-JPM Document1 Filed 03/17/21 Page 10 of 10 PagelD #: 10

Attachment A

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Ha Ze. fa wus I on G~/3- aX/
(Location) (Date)

 

 

United States District Court 16 Northern District of West Virginia-2013
